BYED, J.
1. This is a motion or application for a writ of prohibition, or other original and remedial writ, against the circuit court of Montgomery county, to correct or vacate an order of that court, by which the applicants are sentenced to be imprisoned for a contempt of the authority of that court, in a matter pertaining to a suit pending therein, to which they are not parties, and by which order they are to be imprisoned, “until they turn over to the sheriff seventy-three bales of cotton, and pay the costs of the rule against them.”
The transcript shows that the proceeding in the court below was against the applicants for a contempt, and the judgment thereon is clearly authorized by the Code, (ch. 1, title 9, part 1,) and the common law.— Gates v. McDaniel, 3 Porter, 356; Yates v. Lansing, 9 Johns. 395; 4 Johns. 317; *168People v. Compton, 1 Duer, 512; Ex parte Adams, 25 Miss. 883; Passmore Williamson’s case, 2 Casey, 23; 3 Lord Raym. 1108; Kearney's case, 7 Wheat. 38; Crossbey's case, 3 Wilson, 183; 3 Term R. 253; 1 Dal. 15; Hawk. P. C., b. 2, § 33; 2 Va. Cas. 408. It is not shown that the applicants were actually in custody when this motion was made, nor that they were unable to deliver the cotton under the order of the circuit court. The bill of exceptions must be construed most strongly against them, and, in doubtful matters, most favorably to sustain the action of the court below. The record does not show that they were attached, or have ever been in the custody of the sheriff prior or subsequent to said order : and if it did, still they can discharge themselves by turning over the cotton, and paying the costs of the rule. - Ex parte Cohen & Jones, 5 Cal. 494.
A stranger to a suit, against whom a rule has issued for a contempt of court as to his conduct in reference to the orders or process made or issued in the suit, cannot purge himself of the contempt, by showing that the court had no jurisdiction of the particular suit, where the court is one of general jurisdiction, and the suit is one within the scope of its jurisdiction. — Passmore Williamson's case, 2 Casey, (26 Penn. R.) 31; Clarke v. The People, 1 Breese, 266; 1 Blackf. 166; 1 J. J. Mar. 575; 7 Wheat. 38; Cabot v. Yarborough, 27 Geo. 476; Ex parte Perkins, 18 Cal. 60; 14 Ad. & Ellis, 558; 1 Carter, 160; 4 John. 325; 6 John. 503; 9 John. 423; 5 Ired. 190, 153; 2 Sandf. 724; 1 Hill, 170; 25 Miss. 836; 2 Wheeler’s Crim. Cases, 1; Ex parte Cohen & Jones, 5 Cal. 494.
In the case of Passmore Williamson, supra, Judge Black, in delivering the opinion of the court, says : “ The proposition, that a court is powerless to punish for disorderly conduct, or disobedience of its process, in a case which it ought ultimately to dismiss for want of jurisdiction, is not only unsupported by judicial,authority, but we think it new, even, as an argument at the bar. We ourselves have heard many cases through and through, before we became convinced that it was our duty to remit the parties to another tribunal. But we never thought our process could be defied in such cases, more than others. There are some *169proceedings, in which the want of jurisdiction would be seen at the first blush; but there are others, in which the court must inquire into all the facts, before it can possibly know whether it has jurisdiction or not. Any one who obstructs or baffles a judicial investigation for that purpose is unquestionably guilty of a crime, for which he may and ought to be tried, convicted, and punished. Suppose a local action to be brought in the wrong county; this is a defense to the action, but a defense which must be made out like any other. While it is pending, neither a party, nor an officer, nor any other person, can safely insult the court, or resist its order. The court may not hate power to decide upon the merits of the case; but it has undoubted power to try whether the wrong was done within its jurisdiction or not. Suppose Mr. Williamson to be called before the circuit court of the United States, as a witness, on a trial for murder alleged to have been committed on the high seas; can he refuse to be sworn, and, at his trial for contempt, justify himself, on the ground that the murder was in fact committed within the limits of a State, and therefore triable only in a State court? If he can, he can justify perjury for the same reason. But such a defense, for either crime, has never been heard of since the beginning of the world.” The true rule seems to be, that the want of jurisdiction of the particular case, in which the contempt was committed, is no defense or justification, where the court is one of general jurisdiction, and has jurisdiction to entertain such a suit. Some authorities go even beyond the limits of the rule as stated above.
2. If the applicants have any title to the cotton, they can return it, and bring an action to try the title in the legal and constitutional forum. Writs of mandamus and prohibition are extraordinary, though not extra-judicial remedies, to be resorted to only where there is no other remedy, and to be issued at the discretion of the court. Ex parte Greene & Graham, 29 Ala. 57; Ex parte Smith, 23 Ala. 91; 17 Ala. R. 527; Ex parte Walker, 25 Ala. 81; 20 Ala. 330, 592; 24 Ala. 91; 26 Ala. 170; 28 Ala. 50; 29 Ala. 71.
After a court of general jurisdiction has decided that it *170has jurisdiction of a particular case, it would, in our opinion, be a loose and] unsound adjudication to hold, that if a third person could, while the case was pending, acquire an interest in the suit, that he should be permitted in any form to raise the question of the jurisdiction of the court over the subject-matter thereof, in any proceeding against him for a contempt of court in intermeddling with the subject-matter of the suit. A due respect to the orders and dignity of such [a court requires a more stringent and conservative rule. - Passmore Williamson’s case, 2 Casey, 21, and authorities cited therein; 5 Cal. 494.
Note by Beporter. — On a subsequent day of the term, in response to an application by the petitioners’ counsel for a rehearing, the following opinion was delivered:
These views dispose of the motion in this case, without adjudicating any question which affects the merits of the original suit, or the rights of any of the claimants to the cotton in controversey. Questions of title can scarcely, if ever, be adjudicated upon applications of this character. 11 Ala. 268; Knuckles v. Mahone, 15 Ala. 212.
It results that the motion is denied.
BYRD, J. — After a careful examination of the application for a rehearing in this cause, we have come to the following conclusion. The case of Cawthorn v. Knight, 11 Ala. 268, decides, that a levy cannot be set aside, at the instance of a stranger, on the ground that the property levied upon belonged to such stranger, and not to the defendant. This decision is based upon the doctrine, that the stranger must resort to his action for any wrong done to him, and that the question of title could not be tried and determined in that collateral manner. This decision is, in our judgment, eminently wise, and we abide by it. The principle of this decision prohibits an investigation of the title to the cotton, in resisting an order for the delivery of the cotton under penalty of an attachment for contempt.
Upon the motion of the applicants, as shown on the motion docket, the court are unanimously of the opinion, that the decision heretofore rendered in this case, upon the princi*171pies announced in tbe opinion, and as herein before set out, fully meet all tbe’questions raised by tbe applicants for a rebearing, and tbat tbe original opinion of tbe court contains a correct announcement of principles applicable to tbis case.
Let tbe application be denied, at tbe costs of tbe applicants.